DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	a. In claim 20, please change claim dependency from “claim 1” to --claim 6--.

Allowable Subject Matter
Claims 6-9, 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	In view of the applicant’s remarks, claim amendments, and further searching by the office the current claims presented are in a condition of allowance. Regarding claim 6, the closest prior art of Hickman (2018/0095073) discloses a bio-MEMS transducer comprising a cultured myotube and a piezoelectric microcantilever having the myotube attached thereto along a lengthwise extent of said microcantilever; the transducer includes an optical sensor positioned to sense microcantilever deflection.  The prior art fails to disclose or make obvious a second target (target with no coating or layer) and a second process (target with coating or layer), the second target distinct from the first target (target with no coating or layer), and the second process distinct from the first process (target with coating or layer); comparing the calculated stress induced by the first process into the first processed target with the calculated stress induced by the second process into the second processed target; and-2-Appl. No. 16/588,185 COE-801Abased, at least in part, on the comparison of the calculated induced stresses, preparing a recommendation of one of the first and second processes, and in combination with the other recited limitations of claim 6. Claims 7-9. 17-20 are allowed by the virtue of dependency on the allowed claim 6.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        August 13, 2021